The plaintiff's own exhibit (the penny postcard), is a refutation of her case. Written from Danbury in September, 1938, it is the one credible story told by the deceased herself. "How are you all?" she says. Again, "If I should come down could I stay in the attic where I did last." If that isn't an inquiry of an intended visitor rather than of one maintaining a room as of right, written words have no significance. "Where LeRoy and I papered?" she says. The "I" is erased from the exhibit but is readily discernible on careful examination. Why is it erased? With the context complete the entire tenor of the card shows that Mrs. Northrop was an occasional, and probably welcome visitor. The court suspects that with patching and mending, canning and papering rooms, she more than paid her keep and never was unwelcome.
There is no doubt that Mrs. Suhren may have hoped that her kindness would be rewarded. But this is a far cry from a contract based on a promise to make a will and supporting a right of recovery on a quantum meruit. The entire narrative negatives any such suggested presumption. On the contrary it supports the very natural story that Mrs. Northrop and Mrs. Suhren were friends, and had been ever since the little old lady had ventured into town with the hope of high wages in the booming factories.
The fact is that she went back to Danbury and lived there all her remaining days except for occasional excursions through the years to Mrs. Suhren's home. Except for the brief time when she worked in the factory there was no financial arrangement made or expected. There may have been a hope, and probably was, that she would leave something to the Suhrens. The plaintiff, however, falls far short of even the easy burden that in these cases sympathy helps to carry.
   Judgment must enter for the defendant.